Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 9/20/22 is acknowledged.  The traversal is moot since it appears to be based on the amended claims. The rejoinder of the amended withdrawn claims will be considered when claim 1 is allowed without other outstanding claim rejections.
The following is Examiner’s reply if the traversal is directed to the original claims and is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.

  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,9-10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chang1 (US 20190243095). 

    PNG
    media_image1.png
    370
    490
    media_image1.png
    Greyscale

Regarding claim 1, Chang1 teaches (Fig. 5, Table 9, --++-+) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having negative refractive power with a convex object-side surface;
a second lens having negative refractive power;
a third lens having positive refractive power;
a fourth lens having positive refractive power;
a fifth lens having negative refractive power; and
a sixth lens having positive refractive power,
wherein tan(FOV/2)/TTL>1.0 mm−1 (24/22), and
0.9≤CT1/CT4<1.5 (1.573/1.433),
where FOV is a maximum field-of-view of the optical imaging system, TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical imaging system, CT1 is a center thickness of the first lens along the optical axis, and CT4 is a center thickness of the fourth lens along the optical axis.

Regarding claim 6, Chang1 further teaches The optical imaging system according to claim 1, wherein the first lens is made of glass material, and N1≥1.70 ()1.993,
where N1 is a refractive index of the first lens.

Regarding claim 9, Chang1 further teaches The optical imaging system according to claim 1, wherein f/R11≤1.0 (2.769/6.45),
where f is an effective focal length of the optical imaging system, and R11 is a radius of curvature of an object-side surface of the sixth lens.

Regarding claim 10, Chang1 further teaches The optical imaging system according to claim 1, wherein 0.7≤SAG12/ET1<1.3 (0.7),
where SAG12 is an on-axis distance from an intersection of an image-side surface of the first lens and the optical axis to a vertex of a maximum effective half-aperture of the image-side surface of the first lens, and ET1 is an edge thickness of the first lens.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-4,7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20180196233).

    PNG
    media_image2.png
    515
    584
    media_image2.png
    Greyscale

Regarding claim 1, Chang teaches (Fig. 2, Table 3, --++-+...) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having negative refractive power with a convex object-side surface;
a second lens having negative refractive power;
a third lens having positive refractive power;
a fourth lens having positive refractive power;
a fifth lens having negative refractive power; and
a sixth lens having positive refractive power,
wherein 
0.9≤CT1/CT4<1.5 (4/3.18),
where FOV is a maximum field-of-view of the optical imaging system, TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical imaging system, CT1 is a center thickness of the first lens along the optical axis, and CT4 is a center thickness of the fourth lens along the optical axis.

	Chang does not explicitly teach tan(FOV/2)/TTL>1.0 mm−1.
Absent any showing of criticality and/or unpredictability, having tan(FOV/2)/TTL>1.0 mm−1 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired field of view using digital zoom and/or a variable aperture (with FOV near 180o).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang by having tan(FOV/2)/TTL>1.0 mm−1 for the purposes of having desired field of view using digital zoom and/or a variable aperture (with FOV near 180o).
 
Regarding claim 2, Chang further teaches The optical imaging system according to claim 1, wherein 2.5<f1/f2<8.0 (59/20),
where f1 is an effective focal length of the first lens, and f2 is an effective focal length of the second lens.

Regarding claim 3, Chang further teaches The optical imaging system according to claim 1, wherein −0.3<f/f1<0 (-3.67/59),
where f is an effective focal length of the optical imaging system, and f1 is an effective focal length of the first lens.

Regarding claim 4, Chang further teaches The optical imaging system according to claim 1, wherein 0<f/f3<0.4 (3.67/42),
where f is an effective focal length of the optical imaging system, and f3 is an effective focal length of the third lens.

Regarding claim 7, Chang further teaches The optical imaging system according to claim 1, wherein 0<f45/f3<1.5 (39/42),
where f45 is a combined focal length of the fourth lens and the fifth lens, and f3 is an effective focal length of the third lens.

Regarding claim 11, Chang further teaches The optical imaging system according to claim 1, wherein 0.8≤SAG22/R4<1.0 (~ 0.84)-,
where SAG22 is an on-axis distance from an intersection of an image-side surface of the second lens and the optical axis to a vertex of a maximum effective half-aperture of the image-side surface of the second lens, and R4 is a radius of curvature of the image-side surface of the second lens.

Claim(s) 1,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190129146).

    PNG
    media_image3.png
    499
    519
    media_image3.png
    Greyscale

Regarding claim 1, Wu teaches (Fig. 7, Table 7, --++-+) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having negative refractive power with a convex object-side surface;
a second lens having negative refractive power;
a third lens having positive refractive power;
a fourth lens having positive refractive power;
a fifth lens having negative refractive power; and
a sixth lens having positive refractive power,
wherein 
0.9≤CT1/CT4<1.5 (0.5/0.595=0.84),
where FOV is a maximum field-of-view of the optical imaging system, TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical imaging system, CT1 is a center thickness of the first lens along the optical axis, and CT4 is a center thickness of the fourth lens along the optical axis.

	Wu does not explicitly teach tan(FOV/2)/TTL>1.0 mm−1 and 0.9≤CT1/CT4.
Absent any showing of criticality and/or unpredictability, having tan(FOV/2)/TTL>1.0 mm−1 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired field of view using digital zoom and/or a variable aperture (with FOV near 180o).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu by having tan(FOV/2)/TTL>1.0 mm−1 for the purposes of having desired field of view using digital zoom and/or a variable aperture (with FOV near 180o).
Further Absent any showing of criticality and/or unpredictability, having 0.9≤CT1/CT4 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing production cost by allowing some manufacturing errors (when CT1/CT4=0.85, which rounds up to 0.9, the error against 0.84 is about 1% which will not change imaging quality significantly).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teaching of Wu by having 0.9≤CT1/CT4 for the purposes of reducing production cost by allowing some manufacturing errors.
  
Regarding claim 5, Wu further teaches The optical imaging system according to claim 1, wherein 1.4≤f6/f4<2.5 (2.39/1.55),
where f4 is an effective focal length of the fourth lens, and f6 is an effective focal length of the sixth lens.

Claim(s) 1,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 20190094498).

    PNG
    media_image4.png
    541
    680
    media_image4.png
    Greyscale

Regarding claim 1, Liao teaches (Fig. 7, Table 7, --++-+) An optical imaging system, sequentially from an object side to an image side of the optical imaging system along an optical axis, comprising:
a first lens having negative refractive power with a convex object-side surface;
a second lens having negative refractive power;
a third lens having positive refractive power;
a fourth lens having positive refractive power;
a fifth lens having negative refractive power; and
a sixth lens having positive refractive power,
wherein 
0.9≤CT1/CT4<1.5 (1.216/1.182),
where FOV is a maximum field-of-view of the optical imaging system, TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical imaging system, CT1 is a center thickness of the first lens along the optical axis, and CT4 is a center thickness of the fourth lens along the optical axis.

	Liao does not teach tan(FOV/2)/TTL>1.0 mm−1.
Absent any showing of criticality and/or unpredictability, having tan(FOV/2)/TTL>1.0 mm−1 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size by scaling down the system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liao by having tan(FOV/2)/TTL>1.0 mm−1 for the purposes of having desired size by scaling down the system.
 
 	Regarding claim 8, Liao further teaches The optical imaging system according to claim 1, wherein |(R7+R8)/(R7−R8)|≤0.1 (0.09),
where R7 is a radius of curvature of an object-side surface of the fourth lens, and R8 is a radius of curvature of an image-side surface of the fourth lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234